Citation Nr: 0111995	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder with 
psychosis.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The Board notes that in the veteran's VA Form 9 dated April 
2000, she requested a hearing before a member of the Board of 
Veterans' Appeals.  By VA letter dated November 2000, sent to 
the veteran's latest address of record, the veteran was 
notified of the time, date, and place of the hearing, and the 
letter was not returned as undeliverable.  However, the 
veteran failed to report to the January 2001 hearing. There 
are no other outstanding hearing requests of record, and the 
request for a hearing is deemed withdrawn. 38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is neither evidence of treatment nor complaints of 
any mental health disorders during the veteran's active 
military service.
 
3.  The evidence does not indicate that the veteran was 
diagnosed with a psychosis within one year after her 
discharge from service.

4.  There is no competent medical evidence of record of a 
causal or etiological relationship between any currently 
diagnosed psychiatric disorder, and an incident of the 
veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive 
disorder with psychosis, was not incurred in or aggravated 
during service, nor may a psychosis be presumed to have been 
so incurred.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that she is entitled to 
service connection for major depressive disorder, with 
psychosis.  Specifically, she contends that her psychological 
disability was a result of exposure to nuclear gas during 
basic training.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (VCAA).  In that regard, the Board notes 
that VA fulfilled its duty to assist the veteran by obtaining 
and fully developing all relevant evidence necessary for an 
equitable distribution of the issue on appeal.  The veteran's 
service medical records have been obtained, as well as 
service personnel records, and all relevant private medical 
records have been obtained as will be discussed later in the 
decision.  There is no indication that there are any VA 
treatment records. The Board observes that the veteran did 
not request, nor was she afforded a VA examination, but the 
Board finds that it was not 'necessary' under the current 
law, for reasons that will be discussed below.  Therefore, 
the Board concludes that all sufficient evidence to make a 
decision was present and VA met its statutory duty to assist 
as mandated by current law. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during other than a period of war.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a). When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A veteran is entitled to a presumption of service connection 
where he or she has served continuously for 90 days and a 
psychosis manifests itself to a degree of 10 percent or more 
within one year from the date of termination of such service.  
The presumption shall apply even if there is no evidence of 
the disorder during the period of service, unless the 
presumption is rebutted by affirmative evidence to the 
contrary.  See 38 C.F.R. §§ 3.307, 3.309.

With regard to the instant appeal, the pertinent facts 
follow.  In September 1982, the veteran was afforded an 
examination in connection with her separation from service.  
In the report of medical history, in the portion marked 
examinee's present health, the veteran wrote the following, 
"good condition."  Further, the veteran marked 'no', in 
response to the question whether she ever had or currently 
had, depression or excessive worry and nervous trouble of any 
sort.  She also indicated that she had never been treated for 
a mental health condition.  In the report of medical 
examination, the examiner marked that the veteran was 
'normal' next to the item marked as psychiatric.

Records from the Social Security Administration show that the 
veteran filed a claim for a Period of Disability, Disability 
Insurance Benefits, and Supplemental Security Income in May 
1994.  The final decision from the Administrative Law Judge 
(ALJ) is of record, dated in September 1996.  The decision 
contains the following summary of medical records:  the 
veteran was hospitalized in Tallahassee Memorial Hospital in 
April 1994 and subsequently discharged in May 1994 to 
outpatient treatment at Apalachee Human Mental Health Center; 
F.A. Munasifi, M.D., at Tallahassee Memorial diagnosed the 
veteran with bipolar affective disorder, rule out brief 
reactive psychosis, upon discharge from the hospital in May 
1994; a psychological evaluation was done in July 1994 by 
Evelyn R. Goslin, Ph.D., for the court in connection with a 
mental status examination regarding her competency as a 
parent; Dr. Goslin stated that the veteran reportedly claimed 
that her mental health problems did not begin until 1990; Dr. 
Goslin concluded that the veteran was inhibited by 
psychological problems and that she was leaning towards a 
diagnosis of schizophrenia or a psychotic process associated 
with depression; the veteran was hospitalized in April and 
May 1995, and since has remained under the psychiatric care 
of Nora Cutillar, M.D., at Apalachee Center for Human 
Services; and in June 1996, Dr. Cutillar diagnosed the 
veteran as suffering from major depression with psychosis.

The ALJ decision from the Office of Hearings and Appeals 
found that the veteran met the disability insured status 
requirements in April 1994, the date she claimed she became 
unable to work.  The decision further found that the veteran 
was not engaged in substantial gainful activity since April 
1994 and that medical evidence established that she had 
recurrent major depression with psychosis.  The ALJ ruled 
that she was entitled to a Period of Disability commencing 
April 1994.

Records from the Apalachee Center for Human Services (ACHS) 
show that the  veteran had been receiving services at ACHS 
since July 1994.  Treatment records in the claims file are 
dated between July 1994 and August 1999.   Progress notes 
reflect that the veteran continues to experience auditory and 
visual hallucinations, her contact with reality to be 
limited, and her judgment and insight to be impaired.  The 
treatment records frequently find the veteran to be evasive, 
paranoid, dysphoric, and to have a flat affect.  The veteran 
has been treated with a course of Haldol, Paxil, and 
Cogentin.  The most recent diagnosis in June 1998, found the 
veteran to be suffering from schizoaffective disorder, 
chronic mental illness with poor motivation for treatment, 
and to have a Global Assessment of Functioning Scale score of 
40.  She was first diagnosed by ACHS in November 1994, as 
having major depression with psychosis, rule out 
schizoaffective disorder.  Treatment records reflect that the 
veteran was hospitalized in January 1990, April and May 1994, 
and April 1995.

In September 1998 the veteran submitted a letter to the RO.  
The veteran explained in the letter that in 1980 she had been 
exposed to gas during a basic training exercise.  She further 
revealed that between 1985 to 1991 she began seeing visions 
and at some point between 1994 to 1998, she was placed in a 
hospital to learn how to deal with stress and continues to 
take medication.  By deferred rating decision dated May 1999, 
the RO was unclear as to what the veteran was claiming and 
asked her to fill out a VA Form 21-526, an application for 
compensation or pension.   In her application dated May 1999, 
the veteran indicated that her disability had its onset in 
the Army in 1980.  Under the portion that requires the 
veteran to list the nature of the disability claimed, the 
veteran wrote the following, "evidence of disorder and on 
going symptom may be relat[ed] to nuclear gas from basic 
training."  She further indicated that she was hospitalized 
from 1990 until the present, at Tallahassee Memorial Hospital 
Psychiatric Ward and Apalachee Human Mental Health Center.

In the instant case, though the Board does not dispute the 
veteran's current disability, most recently diagnosed as 
schizoaffective disorder, the Board finds that a psychiatric 
disorder was not incurred in service, and a psychosis was not 
manifest during service or during the first post-service 
year.  In that regard, the Board first turns to the veteran's 
service medical records.  The service medical records are 
devoid of any complaint or treatment for depression while in 
service.  As indicated earlier, a September 1982 examination 
conducted upon her discharge from service found her 
psychiatric evaluation to be normal and listed no other 
disabilities.  The veteran herself indicated on the September 
1982 report of medical history in connection with her 
separation examination, that she was in good condition, had 
not been hospitalized for a mental health condition, and that 
she didn't have or wasn't currently suffering from; 
depression, worry, or nervousness.

The Board next turns to the evidence of record regarding the 
veteran's treatment since discharge from service.  Medical 
records from ACHS indicate that the veteran first began 
treating in July 1994, but was hospitalized as early as 
January 1990.  The ALJ from the Social Security 
Administration found that the veteran was first hospitalized 
in April 1994 at the Tallahassee Memorial Hospital.  In 
addition, the decision also indicated that the veteran 
reportedly claimed that her mental health problems didn't 
begin until 1991.  The veteran herself in her September 1998 
letter to the RO, stated that she first began seeing visions 
between 1985 and 1991, but that she wasn't hospitalized until 
some time between 1994 to 1998.  Further, the veteran 
indicated on her May 1999 application for compensation, that 
she was hospitalized in 1990 at the Tallahassee Memorial 
Hospital and ACHS.  Thus, the Board concludes that the 
earliest the veteran sought treatment for major depressive 
disorder was in January 1990, some eight years after her 
discharge from service.  Even if the Board were to find that 
the veteran first had an onset of psychotic symptoms in 1985, 
as she claimed in her September 1998 letter, or in 1991, as 
was reported in the ALJ decision, such symptoms still would 
have occurred outside the one year presumptive period for 
psychosis, and there is no affirmative evidence to the 
contrary.  Therefore, the veterans claim must be denied as 
her current disability is not found to be incurred in service 
or within one year from discharge of service.

As stated at the outset of the decision, the Board finds that 
the RO substantially complied with the duty to assist under 
the VCAA. The Board observes that the veteran did not 
request, nor was she afforded a VA examination, but finds 
that it was not 'necessary' under the current law.  Under the 
VCAA, in the case of a claim for disability compensation, 
assistance provided by the Secretary includes obtaining a 
medical examination when such an examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000)(to be codified at 38 U.S.C. 
§ 5103A).  The VCAA treats an examination as necessary if the 
evidence of record contains the following:  (1) competent 
evidence that the claimant has a current disability, or 
recurrent symptoms of disability and (2) the evidence 
indicates the disability/symptoms may be associated with 
active duty, but (3) lacks sufficient medical evidence to 
make a decision on the claim.  Id.  

In the case at hand, the veteran was not diagnosed with major 
depressive disorder until many years after her discharge from 
service.  During the course of treatment at ACHS the veteran 
did not allege that her hallucinations, depression, or 
paranoia were related to an incident while in active military 
service.  In addition, there are no professional medical 
opinions offered by the veteran that show a nexus between her 
current disability and an incident in service.  The Board is 
of the opinion that the evidence of record does not indicate 
that the veteran's current disability is associated with her 
active duty, thus, failing to meet the second prong of the 
aforementioned test, and therefore, not necessary under the 
VCAA.  Further, the Board finds there is sufficient medical 
evidence of record to make a decision on the veteran's claim.

The Board also finds that the RO satisfied the duty to assist 
by obtaining and considering the veteran's Social Security 
Administration records.  At this time, the Board does note 
that the underlying medical records in connection with the 
ALJ decision are not of record.  However, the ALJ summarized 
all the medical evidence it considered, which has also been 
summarized in an earlier part of this decision, and there is 
no indication from that evidence that the veteran sought 
treatment earlier than January 1990.  In fact as stated 
earlier, the veteran herself reportedly claimed that she did 
not have an onset of symptoms until 1991.  

The Board notes that included in the medical summary of the 
ALJ decision, is a paragraph regarding the veteran's 
hospitalization at Tallahassee Memorial Hospital in April and 
May 1994.  The veteran herself referenced in her May 1999 
application for compensation, treatment at Tallahassee 
Memorial Hospital in 1990, which is confirmed by treatment 
records contained in the claims file from ACHS.  The Board 
observes that these records were not obtained, but concludes 
that though relevant, would not be probative as they are 
sufficiently summarized in the ALJ decision, and nowhere does 
the veteran contend that she was hospitalized any earlier 
than January 1990.  In light of the foregoing, the Board 
finds that the duty to assist has been satisfied.

In conclusion, after a careful review of the evidence, the 
Board finds that there is no evidence that the veteran 
developed a psychiatric disorder, to include major depressive 
disorder, while in service.  There is also no evidence that 
the veteran developed a psychosis during service, or within 
one year after service.  The record contains no evidence 
beyond the veteran's contentions that her current disability 
is related to service.  As the veteran is a layperson with no 
medical training or expertise, her contentions alone does not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   As such, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for major depressive disorder, with 
psychosis, and the appeal is denied.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder with psychosis, is denied.



	___________________________
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

